Case 1:17-cv-02726-JFK-OTW Document 276 Filed 08/17/21 Page 1 of 2

7 ReedSmith
ReedSmith 599 Lavington Avani

New York, NY 10022-7650

 

Louis M. Solomon +1 212 521 5400
Direct Phone: +1212 549 0400 Fax +1 212 521 5450
Email: Isolomon@reedsmith.com reedsmith.com
August 13, 2021 Memo Py IDO rsED
Via ECF ~
SOE

Honorable Ona T. Wang

United States Magistrate Judge

U.S. District Court Southern District of New York
500 Pearl Street

New York, New York 10007 Hug It Qony

Re: BSG Resources Guinea Limited et al. (BSGR) v. George Soros et al., No. 1:17-cv-
02726 (JFK) (OTW)

Dear Judge Wang:

As counsel for Plaintiffs, we write respectfully to report to the Court that, despite their best
efforts to do so, Plaintiffs are as of now unable to comply fully with that portion of the order
entered on August 5 directing Plaintiffs “to produce all responsive documents listed on ECF 260-
1 by Friday, August 13, 2021” (ECF 269). We therefore seek an extension of 30 days in the

hopes of being able to comply fully by then. DEN ED

 

As an initial matter, Plaintiffs would like to inform the Court that they produced the Pentler
Exhibits (lines 2 and 3 from ECF 260-1) on July 23 and as directed by the Court at the July 22 \7 oy
hearing. However, as noted at that hearing and as previously explained to the Court, due to
funding issues beyond their control, the Joint Administrators temporarily cannot access and
produce the remaining ECF 260-1 documents (ECF 236, 252-4), which are in the hands of a third
party. Plaintiffs have provided the Court with unrebutted evidence (in the form of declarations
from one of the Joint Administrators) explaining this, including that the Joint Administrators “do
not have, and have not had, ready access to funds to pay for this litigation. Rather, all costs for
this litigation have required approval from one of a few sources of funding” (ECF 236 7 5). The
Joint Administrators are continuing to seek funding to resolve the Legility payment issues. As
recently as last week, they have written to various stakeholders seeking funding for the Legility
costs. But, those efforts have not been successful so far. Thus, the Joint Administrators cannot
produce the remaining ECF 260-1 documents now because of circumstances beyond their
control. The Joint Administrators are continuing their efforts and will report to the Court and
Defendants if anything changes,

We note here that Defendants in their August 3 letter (to which Plaintiffs did not have an
opportunity to respond) focused on a statement in the Legility letter that the Joint Administrators
had told them (in a letter that was NOT attached to the August 2 letter Legility sent to us) that the
invoices and ongoing costs were “expenses of the administration” (/d.). But, contrary to
Defendants’ arguments, all this statement means is that Legility will have a priority claim (over
certain other unsecured creditors) if and when assets or funding become available. This is
completely consistent with the prior representations to this Court.

Defendants also baldly asserted in their August 3 letter that Plaintiffs can access and produce the

ABU DHABI ¢ ATHENS @ AUSTIN ¢ BEIJING ¢ BRUSSELS ¢ CENTURY CITY ¢ CHICAGO ¢ DALLAS @ DUBAI @¢ FRANKFURT ¢ HONG KONG
HOUSTON @ KAZAKHSTAN @ LONDON @ LOS ANGELES ¢ MIAMI # MUNICH ¢ NEW YORK ¢ PARIS @ PHILADELPHIA @ PITTSBURGH ¢ PRINCETON
RICHMOND ¢ SAN FRANCISCO ¢ SHANGHAI ¢ SILICON VALLEY @ SINGAPORE ¢ TYSONS ¢ WASHINGTON, D.C. ¢ WILMINGTON
Case 1:17-cv-02726-JFK-OTW Document 276 Filed 08/17/21 Page 2 of 2

Honorable Ona T. Wang
August 13, 2021
Page 2

remaining ECF 260-1 documents from the Company’s books and records. Defendants do not
indicate on what basis they have drawn that inference from the Legility letter or otherwise. We
confirm that this is not correct. The Joint Administrators rely on the books and records that are
available to them at the time of their appointment. These documents cannot be produced at this
time for the reasons previously set out.

As we explained to Your Honor, nothing has prevented, or to our knowledge now prevents,
Defendants from seeking the Legility documents pursuant to various processes available to
Defendants. That they have not taken even one step on their own to secure these documents is
itself a compelling reason for Your Honor to grant BSGR another 30 days to try to secure the
documents.

Respectfully,

Louis M. Solomon
cc: Counsel of Record (via ECF)
